Exhibit 10.2

 

TERM SHEET

 

Re Investment by Fonu2, Inc.

 

in the Motion Picture “Mara”

 

This term sheet (the “Term Sheet”) sets forth the material terms and conditions
of the agreement by and between Fonu2, Inc. d/b/a Moon River Studios (“MRS”) of
135 Goshen Road Ext. Suite 205, Rincon, GA 31326 and The Solution Entertainment
Group, LLC (“SEG”) of 6525 Sunset Blvd, Bungalow GS4, Los Angeles, CA 90028 and
Mann Made Films Limited (“MM”) of C/o Nelson Davis, LLP, 233 Wilshire Blvd,
Suite 900, Santa Monica, CA 90401 (SEG and MM together “SEGMM”) (SEG, MM, SEGMM
and MRS are sometimes each referred to herein as a “Party” or together referred
to herein as the “Parties”) with respect to MRS’s investment in the motion
picture presently titled “Mara” (the “Picture”) based on the screenplay by
Jonathan Frank dated November 21, 2014 (the “Screenplay”).

 

MRS shall invest in the Picture on the following terms and conditions:

 

1)Picture

 

The Picture shall be live action (not animated), photographed in color, in the
English language, of first-class technical quality, completely finished, fully
edited and titled and fully synchronized with language, dialogue, sound and
music, and in all respects ready and suitable for presentation to the public in
first class theatres worldwide that charge general admission. The Picture
consists, or shall consist, of a connected and continuous series of scenes
telling or presenting a story, and is or shall be produced substantially and
materially in accordance with, and shall not vary from, the final Screenplay
approved in writing by MRS (see clause 3) below) except only for such changes as
the exigencies of production may require, and except for such minor revisions
able to be made by the director provided that said revisions shall conform with
the agreed upon page count and shall be subject to meaningful consultation with
MRS. The Picture shall have a rating of not more restrictive than “R” and shall
have a running time (including main titles and end credits) of between 90 and
120 minutes.

 

2)Budget

 

The budget of the Picture (the “Budget”) shall not exceed $2,777,272. Budget
shall include all expenditures ordinarily associated with a motion picture
produced independently. Any reduction in the Budget shall be subject to the
mutual approval of the Parties.

 

1

 

 

3)Screenplay

 

The Screenplay is written by Jonathan Frank and dated November 21, 2014. Further
ongoing revisions are able to be made by the Picture’s director provided that
said revisions shall conform with the agreed upon page count and shall be
subject to approval by MRS.

 

4)MRS Investment

 

MRS shall invest (the “MRS Investment”) $798,000 the Budget of the Picture, as
an investor (“Investor”) by way of cash. MRS will provide the MRS Investment to
a single purpose vehicle which serves as the Picture’s production entity as may
be created to maximize the value of the Picture’s tax credit) (the “SPV”). The
SPV shall be wholly owned by SEGMM (or its designee). The Budget of the Picture
shall include reasonable ongoing reasonable administrative costs.

 

MRS shall provide a proof of funds (“POF”) in respect of the MRS Investment to
SEGMM, in a form acceptable to SEGMM, no later than seven (7) business days of
the execution of this Agreement.

 

5)Conditions Precedent

 

MRS’s obligations to fund the MRS Investment in accordance with the terms hereof
are subject to the following conditions precedent having been satisfied and
delivered to MRS (all in form and substance satisfactory to MRS) not later than
30 (thirty) days of the execution of this Term Sheet, unless otherwise noted
herein or such later date as SEGMM and MRS may hereafter agree to in writing
(the “Conditions Satisfaction Date”):

 

  (a) MRS's receipt of fully-executed copies of this Term Sheet;

 

(b)MRS’s approval of all chain of title documentation for the Picture.

 

  (c) The issuance of a Letter of Intent regarding a completion guaranty by the
Completion Guarantor, in form and substance acceptable to MRS

  

(d)Approval by the Completion Guarantor of the Budget, the production schedule
and the cash flow for the Picture (45 (forty-five) days);

 

(e)MRS’s approval of the Budget, the production schedule and the cash flow for
the Picture.

 

(f)MRS’s approval of the final shooting screenplay for the Picture as per clause
3) above;

 



2

 

 

(g)MRS’s approval of the Picture’s director, including an e-mail confirmation
from the director’s authorized representative that the material financial terms
of the director’s engagement have been agreed to. Clive Tonge (“Tonge”) is
hereby approved by MRS;

 

(h)MRS’s approval of the Picture’s producer, including an e-mail confirmation
from the producer’s authorized representative that the material financial terms
of the producer’s engagement have been agreed to. Steven Schneider (“Schneider”)
is hereby approved by MRS;

 

(i)SEGMM shall secure from Steven Schneider the express and inalienable right to
use the phrase “From The Producer of Insidious and Paranormal Activity” in the
main titles, press, one-sheet and all paid advertising for the Picture.

 

(j)MRS’s approval of the principal actors engaged to portray “above the line”
roles including, but not limited to the role of “Kate Fuller”;

 

(k)MRS’s approval and receipt of a fully-executed term sheet between SEGMM
and/or the SPV and any third party debt (“Debt”) with respect to any Debt to be
used as part of the financing of the Picture; and

 

  (l) The foreign sales estimate “take” is a minimum of $1,750,000.

 

  (m) In the event that The Picture has not commenced principal photography by
March 1, 2016, all Rights shall revert to SEGMM subject to the lien held by MRS
for the repayment of any monies advanced by MRS by way of Advance or MRS
Investment at such time as the Picture commences principal photography, if ever.
For clarity, any Advance made by MRS shall be considered part of its MRS
Investment should The MRS Investment be made. SEGMM shall have approval of any
Advance.

 

6)      SEGMM shall assign all rights in and to the Screenplay necessary to
produce the Picture (“Rights”) to the SPV once the strike price of the Picture
has been met to the satisfaction of the Completion Guarantor. For clarity, all
the conditions have been satisfied, and the Budget of the Picture is fully
funded subject only to the transfer of the Rights. Further, MRS shall have no
obligation to release its funding the MRS Investment until such time as the
Rights have been transferred to the SPV.

 

  7) Other Finance

 

The Parties will jointly seek third party finance to include but not limited to
third party debt, equity, presales, tax credits, “soft monies” (the “Debt”) to
co-finance the Picture; provided however, MRS and SEGMM shall have final mutual
approval over the terms and conditions of such Debt financing.

 

3

 

 



  8) Production Services



 

MRS shall have the option to provide the Picture with all below-the-line
production services (the “Services”); provided however, that MRS can provide
such Services of a standard generally expected within the motion picture
industry for a motion picture of the size and quality of the Picture and such
Services are charged at the same (or lower) rates contained in the Budget, then
MRS shall be entitled to provide such Services. Heads of Department shall be
mutually agreed by the Parties, such approval not to be unreasonably withheld.

 



  9) Distribution Rights

 

MRS /SEGMM shall have mutual approval of the sales agent (“Sales Agent”)
appointed to sell the Picture in the international (Foreign) market (SEG is
hereby approved) MRS /SEGMM shall have mutual approval of the Picture’s United
States distributor (“US Distributor”). MRS /SEGMM shall have mutual approval of
all terms and conditions of the agreements with the Sales Agent and US
Distributor.

 



  10) Collection Agent

 

All receipts received from the worldwide exploitation of the Picture shall be
administered by a collection agent (the “Collection Agent”). Fintage House or
Freeway CAM BV are hereby approved as the Collection Agent whose fee shall not
exceed 1%. All Parties shall be parties to the CAMA.

 



  11) Recoupment 

  

From Worldwide Receipts:

 

i)Collection Agent fees

 

ii)Residuals (if not included in budget)

 

iii)Sales agency commission to SEG (12.5% of which 2.5% is deferred - see below)

 

iv)Sales agency expenses to SEG (if applicable and not included in the Budget)

 

v)Debt (net of tax credits)

 

vi)Premium / interest on Debt (the “Debt Premium”).

 

4

 

 

vii)MRS Investment

 

viii)MRS premium on the MRS Investment in the amount of 20% flat (the “MRS
Premium”)

 

ix)Historical costs - to be capped at $120,000 of verifiable out of pocket
expenses. MRS will use best efforts to provide for up to 50% of such historical
costs in the Budget.

 

Thereafter -

 

a)SEG deferred sales commission (2.5%)      b)Completion Guarantor overages (if
any)

 

c)Deferments payable subject to the approval of MRS & SEGMM. MRS’s deferred fee
of $106,250 is hereby approved by the Parties.      d)Net Profits

 

i) 50% MRS re MRS Investment

 

ii) 50% to SEGMM

 

Third party talent including but not limited to Mary Aloe and Dan Grodnik shall
be payable in full from the SEGMM Net Profits. Mary Aloe and Dan Grodnik shall
receive 5% each (totaling 10%) of 100 % share of Net Profits. Any further
dilution of MRS, SEG or MM Net Profits, shall be subject to the mutual approval
of SEGMM and Mary Aloe and Dan Grodnik and shall reduce pro rata pari passu. No
other profit participants shall have a greater definition.

 

The Parties agree that tax credits are payable in reduction of Debt, and are not
included in Worldwide Receipts other than to the extent that the tax credits
exceed the Debt (if any) at the date of receipt of the tax credits.

 



  12) Fees

 

MRS and SEGMM shall each charge a $250,000 fee. The foregoing fees are to be
included in and payable from the Budget of the Picture and are due in full by
the SPV, upon the commencement of preproduction of the Picture. For the sake of
clarity, the foregoing fees shall be the financial obligation of the SPV. Any
reduction of the foregoing fees will be mutually agreed by both Parties and
shall reduce pro rata pari passu.

 

MRS shall charge an additional fee of $106,250 that shall be deferred.

 

5

 

 

The fee payable to Schneider shall be the responsibility of SEGMM.

 



  13) Producer Costs

  

Costs ordinarily associated and verifiable with an investment of this type shall
be included in and payable from the Budget. For the avoidance of doubt, the
Budget of the Picture shall include: (i) travel, living and accommodation
expenses for one MRS producer and three SEGMM producers and (ii) MRS legal fees
capped at $25,000. Such costs regarding the other MRS and SEGMM producers and
executive producers shall be borne by MRS and SEGMM respectively.

 



  14) Credits

  

MRS shall be afforded the following credits on-screen and in paid ads (subject
to the applicable distributor’s standard exclusions) world-wide:

 

[Domestic Distributor]/MRS[or designee]Present

 

--------------

 

A Mann Made Film/Solution Group Production/MRS [or designee] Production

 

(on one or three separate cards as the parties may agree)

 

--------------

 

In Association with Grodnik/Aloe Productions

 

--------------

 

Produced By:

 

Scott Mann

 

James Barker

 

Steven Schneider

 

-----------------

 

Produced By:

 

Myles Nestel

 

Craig Chapman

 

-----------------

 



6

 

  

Produced By:

 

Jake Shapiro

 

Dan Grodnik

 

-----------------

 

Executive Producers

 

Mary Aloe

 

Graham Bradstreet

 

Alice Neuhauser

  

Five further end crawl credits to include, but not limited to MRS’s legal
representation.

 

MRS shall have mutual approval with SEGMM regarding other credits.

 



  15) Approvals

  

MRS and SEGMM shall have the following mutual approvals:

 

i)Chain of Title

 

ii)Screenplay (see clause 4) above). No other writer shall be engaged to write
or otherwise adapt the Screenplay

 

iii)Director (Tonge is pre-approved) as described in clause 5) g) above.

 

iv)Material contracts including but not limited to director, producers, cast,
heads of department, and producers.

 

v)Cast (as described in clause 5) h) above).

 

vi)Sales Agent (SEG is hereby pre-approved).

 

vii)Sales Agent expenses and fees (the sales fees described in clause 10 are
hereby approved, and MRS also hereby approves a marketing allowance to SEG of
$100,000 included in the Budget).

 

viii)US Distributor

 



7

 

 

ix)Any third party finance used to fund the Budget of the Picture (including but
not limited to equity, license fees, presales, debt, banking, cash flowing of
National or State tax credit) as described in clause 6) above and the terms and
conditions attached thereto.

 

x)Locations - Georgia is pre-approved

 

xi)Budget. In the event of Parties failing to agree, MRS approval shall prevail.

 

xii)Cash Flow Schedule. . In the event of Parties failing to agree, MRS approval
shall prevail.

 

xiii)Production schedule. In the event of Parties failing to agree, MRS approval
shall prevail.

 

xiv)Deferred payments

 

xv)Completion Bond - Film Finances is pre-approved

 

xvi)Collection Agent (Fintage House or Freeway CAM BV are pre-approved)

 

xvii)Rating (not more restrictive than “R” is approved)

 

xviii)Line Producer. In the event of Parties failing to agree, MRS approval
shall prevail.

 

xix)Auditor. In the event of Parties failing to agree, MRS approval shall
prevail.

 

xx)Other Credits.

 

xxi)Music. However, Parties agree that James Barker shall be afforded the first
opportunity to compose the score of the Picture.

 



  16) Final Cut

  

MRS and SEGMM have final cut of the Picture.

 



  17) Proposed Dates

 

It is proposed that the Picture commences principal photography on a date to be
mutually agreed by the Parties, but in any event no later than the Start Date
and is delivered on or about late 2016.

 

8

 

  



  18) Ownership



 

Subject to full financing of the Picture and commencement of principal
photography in a timely manner in accordance with the schedule put forward by
SEGMM and approved by MRS, MRS shall be the joint owner of the Picture for all
purposes (including under U.S. Copyright laws) in perpetuity and throughout the
universe, including without limitation, all distribution, exhibition,
exploitation, allied, ancillary and/or subsidiary rights with respect to the
Picture on the following basis: 50% to be owned by MRS, 50% to be owned by
SEGMM.

 



  19) Insurance



 

SEGMM will obtain and keep in full force and effect in amount, coverage, kind
and form reasonably satisfactory to MRS, all types of insurance that is
typically obtained for motion pictures and motion picture productions,
including, without limitation, cast, negative and faulty stock insurance;
customary errors and omissions insurance and comprehensive liability insurance;
“essential element” insurance per industry norm for the express benefit of MRS,
GAP Mary Aloe, Dan Grodnik, SEG and MM as named insured or additional insured.
The cost of said insurance shall be included in and paid from the Budget.

 



  20) Assignment



 

MRS shall be entitled to assign the benefits and liabilities contained herein to
a third party, subject to the approval of SEGMM, such approval not to be
unreasonably withheld. SEGMM shall not be able to assign the benefits and
liabilities contained herein to a third party unless approved in writing by MRS.
Parties agree that they may assign the benefits and liabilities contained herein
to a third party in respect of future revenue streams once the Picture has been
delivered,

 



  21) No Partnership or Joint Venture



 

Nothing contained herein shall establish a partnership or joint venture or
similar relationship.

 



  22) No Loss

 

MRS cannot be held liable for any loss should the proposed transaction not
proceed for any reason except to the extent that MRS is in breach of contract.

 

9

 

 



  23) Representations and Warranties

 

SEG and MM each hereby represents and warrants that:

 

(i)   it is a duly organized company in good standing in its state/country of
organization;

 

ii)   it has the right to enter into and fully perform this Term Sheet, the

 

consent of no other person or entity is required in connection herewith, and it
is capable of, and there is no impediment to, performance of its obligations
hereunder, or with respect to the Picture;

 

iii)   SEG and MM own and control all rights, or will own and control all
rights, and have not previously assigned to any third party or encumbered any of
their rights, in the Screenplay or the Picture; and

 

iv)   there are no actual or, to the best of its knowledge, threatened claims
with respect to the Picture or Screenplay.

 

MRS hereby represents and warrants that

 

i)    it is a duly organized company in good standing in its state/country of
organization;

 

ii)   it has the right to enter and fully perform this Term Sheet, the consent
of no other person or entity is required in connection herewith, and it is
capable of, and there is no impediment to, the performance of its obligations
hereunder.

 



  24) Derivative Work

 

MRS shall have the right of first negotiation on a rolling basis (subject to MRS
financing the immediate prior production) to participate in the financing of any
derivative work, such as sequels, prequels, remakes and/or spinoffs and TV
movies and/or series (“Derivative Work”), subject to good faith negotiations
with SEGMM with the objective of reaching agreement in good faith;provided that
the terms and conditions of such agreement are no less favorable than set forth
herein. If the Parties cannot come to terms within thirty (30) days after
commencing such negotiations, then SEGMM shall have no further obligation to
MRS. In the event of a major studio worldwide financing, production and
distribution agreement,MRS shall nevertheless have trhe right to be engaged as
Executive Producers on reasonable, customary terms with a floor of 50% of their
producer feesotherwise payable under this agreement. With respect to television
prodcutions,the fee shall be $5000 per hour prorated by program length; all
others shall be subject to good faith negotiations within customary industry
parameters for similar projects.

 



10

 

 



  25) Other



 

No provision of this Term Sheet shall be construed in favor of or against any
Party on the ground that such Party or its counsel drafted the provision. Any
remedies provided for herein are not exclusive of any other lawful remedies that
may be available to either Party. This Term Sheet shall at all times be
construed so as to carry out the purposes stated herein.

 



  26) Confidentiality/Press Releases

 

The terms and conditions of this Term Sheet shall remain confidential between
MRS and SEGMM and should not be disclosed to any third party or used in any way
without the express written consent of MRS; provided however, SEGMM may share
the terms and conditions of this Term Sheet with prospective Debt, and its
respective representatives. All Press releases shall be mutually approved by the
Parties. If SEGMM elects to issue any press release(s) concerning the Picture,
which mention the financing structure of the Picture and/or other producers of
the Picture, then MRS shall be mentioned as an equity financier of the Picture
and GAP, Mary Aloe, executive producer and Dan Grodnik producer in association
with Grodnik/Aloe Productions, LLC and their respective roles shall similarly be
noted in such press release(s).

 



  27) Notices



 

Any notice required to be given by any Party pursuant to this Term Sheet, shall
be in writing and shall be deemed to have been properly given, rendered or made
only if either (i) delivered personally to the Party or, if such Party is not an
individual, to an officer or other legal representative of the Party to whom the
same is directed, or (ii) mailed by registered or certified mail, return receipt
requested, postage prepaid, or (iii) sent via nationally recognized overnight
courier for next business day delivery, addressed to each other Party at the
addresses set forth below (or to such other address as any particular Party may
designate for notices to it to each other Party from time to time by written
notice), and shall be deemed to have been given, rendered or made on the day so
delivered or on the date of personal delivery, the first business day after
having been deposited with the courier service or the United States Postal
Service:

 

If to MRS:

 

Fonu2, Inc.

 

135 Goshen Road Ext. Suite 205

 

Rincon

 

Georgia 31326

 

Attention: Jake Shapiro

 

11

 

 

If to SEG:

 

6525 Sunset Blvd

 

Bungalow GS4

 

Loa Angeles

 

CA 90028

 

Attention:

 

If to MM:

 

C/o Nelson Davis LLP

 

233 Wilshire Blvd Suite 900

 

Santa Monica

 

CA 90401

 

Attn: Marc Von Arx, Esq.

 



  28) Arbitration

 

All disputes arising under this Term Sheet that cannot be resolved informally
will be submitted for binding arbitration before an independent arbitrator in
Los Angeles, California pursuant to the rules of JAMS. The award of the
arbitrator will be final and binding and may be entered for judgment in any
court of competent jurisdiction in Los Angeles County. The Parties shall each
bear their own respective costs and attorneys’ fees.

 



  29) Law

 

This Term Sheet shall be subject to the law and jurisdiction of the State of
California.

 



  30) Entire Term Sheet

 

This Term Sheet shall supersede any other Term Sheet or agreement, whether oral
or written that may have been entered into relating to matters contemplated
hereby and thereby, and constitutes the full and entire understanding of the
Parties hereto. The Parties hereto recognize that they intend to enter into a
more formal agreement, and until that agreement is entered into, this Term Sheet
shall constitute the understanding of the Parties.

 

12

 

 

Should you agree to the terms and conditions herein, we would be grateful sign
and date where indicated, returning a copy to the address above.

 

________________________________

 

FONU2, INC. dba MRS

 



By: _____________________________Date: ____________________

 

Roger Miguel, CEO



_______________________________

 

The SOLUTION ENTERTAINMENT GROUP

  

By: _____________________________Date: _____________________

 

_________________________________

 

MANN MADE FILMS LIMITED

 

By:______________________________ Date: ____________________

 

 

13



 

